Citation Nr: 0730366	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for abdominal hernia, 
right lower quadrant.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Scott A. Freling, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from March 1941 to December 
1945.  

This case comes to the Board of Veterans' Appeals from an 
October 2002 rating decision denying entitlement to service 
connection for the conditions listed above.  In February 
2006, the Board of Veterans' Appeals (Board) rendered a 
decision whereby service connection was denied for the above 
cited conditions; however, this denial was subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  Pursuant to a joint remand motion, the Court 
remanded the case back to the Board for the express purpose 
of obtaining the veterans' records from the Social Security 
Administration.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Obtain the veteran's Social Security 
Administration records.  If the records 
are unavailable, make a written note of 
that fact and the reason for their 
unavailability in the claims file.

2.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate disposition warranted 
in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

